DAVIDSON, Judge.
Transporting alcoholic beverages in a dry area is the offense; the punishment, a fine of $100 and thirty days in jail.
Appellant was apprehended driving an automobile which contained a case of beer and a considerable quantity of whisky and gin. The case of beer was visible to the arresting officer as he approached the automobile.
Appellant’s defense as shown by his testimony was that he had borrowed the automobile from J. D. Osborne, the owner, to go for something to eat and that he (appellant) did not know the beer and liquors were in the car.
This defense was pertinently submitted by the trial court in his charge to the jury.
*2Upon direct examination of the arresting officer, the state proved by him that to his questioning of him at the time of the arrest regarding ownership of the beer, the appellant replied that he did not know whose it was.
Appellant insists that such statement on his, appellant’s, part, constituted an exculpatory statement which the state was required to disprove in order to convict.
The statement was not exculpatory. Ownership of beer and liquor in appellant was not an element necessary to constitute him guilty of transporting it. His guilt was therefore in no evént dependent upon his knowledge as to the ownership.
The facts abundantly support the jury’s conclusion of guilt.
The judgment is affirmed.
Opinion approved by the court.